          Case 1:20-cr-00465-AJN Document 16 Filed 11/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                              11/25/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                   –v–
                                                                     20-cr-465 (AJN)
  Michael Stern,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       Sentencing in this matter is currently scheduled for November 30, 2020 at 2:00 P.M.

Dkt. No. 7. The Defendant has indicated that he consents to proceeding remotely. Dkt. No. 15.

To that end, defense counsel should confer with the Defendant regarding waiving his physical

presence and provide the waiver form attached to Dkt. No. 13. If Mr. Stern, after reviewing the

form and being advised of its contents, wishes to waive his right to be physically present, he and

his counsel should return the signed waiver form no later than 24 hours before the proceeding.

The Court will separately provide the parties with instructions for accessing this platform. At 2

p.m. on November 30, members of the public may access audio for the proceeding by calling

(917) 933-2166 and entering Conference ID number 455734525.

       SO ORDERED.

 Dated: November 25, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
